
	

113 S1364 IS: Digital Goods and Services Tax Fairness Act of 2013
U.S. Senate
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1364
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2013
			Mr. Wyden (for himself
			 and Mr. Thune) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To promote neutrality, simplicity, and fairness in the
		  taxation of digital goods and digital services.
	
	
		1.Short titleThis Act may be cited as the
			 Digital Goods and Services Tax
			 Fairness Act of 2013.
		2.Multiple and
			 discriminatory taxes prohibitedNo State or local jurisdiction shall impose
			 multiple or discriminatory taxes on the sale or use of a digital good or a
			 digital service.
		3.Sourcing
			 limitationSubject to section
			 6(a), taxes on the sale of a digital good or a digital service may only be
			 imposed by a State or local jurisdiction whose territorial limits encompass the
			 customer tax address.
		4.Customer tax
			 address
			(a)Seller
			 obligation
				(1)In
			 generalSubject to subsection (e)(2), a seller shall be
			 responsible for obtaining and maintaining in the ordinary course of business
			 the customer tax address with respect to the sale of a digital good or a
			 digital service, and shall be responsible for collecting and remitting the
			 correct amount of tax for the State and local jurisdictions whose territorial
			 limits encompass the customer tax address if the State has the authority to
			 require such collection and remittance by the seller.
				(2)Certain
			 transactionsWhen a customer tax address is not a business
			 location of the seller under clause (i) of section 7(2)(A)—
					(A)if the sale is a
			 separate and discrete transaction, then a seller shall use reasonable efforts
			 to obtain a customer tax address, as such efforts are described in clauses
			 (iii), (iv), and (v) of section 7(2)(A), before resorting to using a customer
			 tax address as determined by clause (vi) of such section 7(2)(A); and
					(B)if the sale is
			 not a separate and discrete transaction, then a seller shall use reasonable
			 efforts to obtain a customer tax address, as such efforts are described in
			 clauses (ii), (iii), (iv), and (v) of section 7(2)(A), before resorting to
			 using a customer tax address as determined by clause (vi) of such section
			 7(2)(A).
					(b)Reliance on
			 customer-Povided informationA seller that relies in good faith
			 on information provided by a customer to determine a customer tax address shall
			 not be held liable for any additional tax based on a different determination of
			 that customer tax address by a State or local jurisdiction or court of
			 competent jurisdiction, except if and until binding notice is given as provided
			 in subsection (c).
			(c)Address
			 correctionIf a State or local jurisdiction is authorized under
			 State law to administer a tax, and the jurisdiction determines that the
			 customer tax address determined by a seller is not the customer tax address
			 that would have been determined under section 7(2)(A) if the seller had the
			 additional information provided by the State or local jurisdiction, then the
			 jurisdiction may give binding notice to the seller to correct the customer tax
			 address on a prospective basis, effective not less than 45 days after the date
			 of such notice, if—
				(1)when the
			 determination is made by a local jurisdiction, such local jurisdiction obtains
			 the consent of all affected local jurisdictions within the State before giving
			 such notice of determination; and
				(2)before the State
			 or local jurisdiction gives such notice of determination, the customer is given
			 an opportunity to demonstrate in accordance with applicable State or local tax
			 administrative procedures that the address used is the customer tax
			 address.
				(d)Coordination
			 with sourcing of mobile telecommunications service
				(1)In
			 generalIf—
					(A)a digital good or
			 a digital service is sold to a customer by a home service provider of mobile
			 telecommunications service that is subject to being sourced under section 117
			 of title 4, United States Code, or the charges for a digital good or a digital
			 service are billed to the customer by such a home service provider; and
					(B)the digital good
			 or digital service is delivered, transferred, or provided electronically by
			 means of mobile telecommunications service that is deemed to be provided by
			 such home service provider under section 117 of such title,
					then the
			 home service provider and, if different, the seller of the digital good or
			 digital service, may presume that the customer’s place of primary use for such
			 mobile telecommunications service is the customer tax address described in
			 section 7(2)(B) with respect to the sale of such digital good or digital
			 service.(2)DefinitionsFor
			 purposes of this subsection, the terms home service provider,
			 mobile telecommunications service, and place of primary
			 use have the same meanings as in section 124 of title 4, United States
			 Code.
				(e)Multiple
			 locations
				(1)In
			 generalIf a digital good or a digital service is sold to a
			 customer and available for use by the customer in multiple locations
			 simultaneously, the seller may determine the customer tax addresses using a
			 reasonable and consistent method based on the addresses of use as provided by
			 the customer and determined in agreement with the customer at the time of
			 sale.
				(2)Direct customer
			 payment
					(A)Establishment
			 of direct payment proceduresEach State and local jurisdiction
			 shall provide reasonable procedures that permit the direct payment by a
			 qualified customer, as determined under procedures established by the State or
			 local jurisdiction, of taxes that are on the sale of digital goods and digital
			 services to multiple locations of the customer and that would, absent such
			 procedures, be required or permitted by law to be collected from the customer
			 by the seller.
					(B)Effect of
			 customer compliance with direct payment proceduresWhen a
			 qualified customer elects to pay tax directly under the procedures established
			 under subparagraph (A), the seller shall—
						(i)have no
			 obligation to obtain the multiple customer tax addresses under subsection (a);
			 and
						(ii)not be liable
			 for such tax, provided the seller follows the State and local procedures and
			 maintains appropriate documentation in its books and records.
						5.Treatment of
			 bundled transactions and digital codes
			(a)Bundled
			 transactionIf a charge for a distinct and identifiable digital
			 good or a digital service is aggregated with and not separately stated from one
			 or more charges for other distinct and identifiable goods or services, which
			 may include other digital goods or digital services, and any part of the
			 aggregation is subject to taxation, then the entire aggregation may be subject
			 to taxation, except to the extent that the seller can identify, by reasonable
			 and verifiable standards, one or more charges for the nontaxable goods or
			 services from its books and records kept in the ordinary course of
			 business.
			(b)Digital
			 codeThe tax treatment of the sale of a digital code shall be the
			 same as the tax treatment of the sale of the digital good or digital service to
			 which the digital code relates.
			(c)Rule of
			 constructionThe sale of a digital code shall be considered the
			 sale transaction for purposes of this Act.
			6.No
			 inference
			(a)Customer
			 liabilitySubject to the prohibition provided in section 2,
			 nothing in this Act modifies, impairs, supersedes, or authorizes the
			 modification, impairment, or supersession of any law allowing a State or local
			 jurisdiction to impose tax on and collect tax directly from a customer based
			 upon use of a digital good or digital service in such State.
			(b)Non-Tax
			 mattersThis Act shall not be construed to apply in, or to
			 affect, any non-tax regulatory matter or other context.
			(c)State tax
			 mattersThe definitions contained in this Act are intended to be
			 used with respect to interpreting this Act. Nothing in this Act shall prohibit
			 a State or local jurisdiction from adopting different nomenclature to enforce
			 the provisions set forth in this Act.
			7.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)CustomerThe
			 term customer means a person that purchases a digital good,
			 digital service, or digital code.
			(2)Customer tax
			 address
				(A)In
			 generalThe term customer tax address means—
					(i)with respect to
			 the sale of a digital good or digital service that is received by the customer
			 at a business location of the seller, such business location;
					(ii)if clause (i)
			 does not apply and the primary use location of the digital good or digital
			 service is known by the seller, such location;
					(iii)if neither
			 clause (i) nor clause (ii) applies, and if the location where the digital good
			 or digital service is received by the customer, or by a donee of the customer
			 that is identified by such customer, is known to the seller and maintained in
			 the ordinary course of the seller’s business, such location;
					(iv)if none of
			 clauses (i) through (iii) applies, the location indicated by an address for the
			 customer that is available from the business records of the seller that are
			 maintained in the ordinary course of the seller’s business, when use of the
			 address does not constitute bad faith;
					(v)if none of
			 clauses (i) through (iv) applies, the location indicated by an address for the
			 customer obtained during the consummation of the sale, including the address of
			 a customer’s payment instrument, when use of this address does not constitute
			 bad faith; or
					(vi)if none of
			 clauses (i) through (v) applies, including the circumstance in which the seller
			 is without sufficient information to apply such paragraphs, the location from
			 which the digital good was first available for transmission by the seller
			 (disregarding for these purposes any location that merely provides for the
			 digital transfer of the product sold), or from which the digital service was
			 provided by the seller.
					(B)ExclusionFor
			 purposes of this paragraph, the term location does not include the
			 location of a server, machine, or device, including an intermediary server,
			 that is used simply for routing or storage.
				(3)Delivered or
			 transferred electronically; provided electronicallyThe term
			 delivered or transferred electronically means the delivery or
			 transfer by means other than tangible storage media, and the term
			 provided electronically means the provision remotely via
			 electronic means.
			(4)Digital
			 codeThe term digital code means a code that conveys
			 only the right to obtain a digital good or digital service without making
			 further payment.
			(5)Digital
			 goodThe term digital good means any software or
			 other good that is delivered or transferred electronically, including sounds,
			 images, data, facts, or combinations thereof, maintained in digital format,
			 where such good is the true object of the transaction, rather than the activity
			 or service performed to create such good, and includes, as an incidental
			 component, charges for the delivery or transfer of the digital good.
			(6)Digital
			 service
				(A)In
			 generalThe term digital service means any service
			 that is provided electronically, including the provision of remote access to or
			 use of a digital good, and includes, as an incidental component, charges for
			 the electronic provision of the digital service to the customer.
				(B)ExceptionsThe
			 term digital service does not include a service that is
			 predominantly attributable to the direct, contemporaneous expenditure of live
			 human effort, skill, or expertise, a telecommunications service, an ancillary
			 service, Internet access service, audio or video programming service, or a
			 hotel intermediary service.
				(C)Clarifying
			 definitionsFor purposes of subparagraph (B)—
					(i)the
			 term ancillary service means a service that is associated with or
			 incidental to the provision of telecommunications services, including, but not
			 limited to, detailed telecommunications billing, directory assistance, vertical
			 service, and voice mail services;
					(ii)the term
			 audio or video programming service—
						(I)means programming
			 provided by, or generally considered comparable to programming provided by, a
			 radio or television broadcast station; and
						(II)does not include
			 interactive on-demand services, as defined in paragraph (12) of section 602 of
			 the Communications Act of 1934 (47 U.S.C. 522(12)), pay-per-view services, or
			 services generally considered comparable to such services regardless of the
			 technology used to provide such services;
						(iii)the term
			 hotel intermediary service—
						(I)means a service
			 provided by a person that facilitates the sale, use, or possession of a hotel
			 room or other transient accommodation to the general public; and
						(II)does not include
			 the purchase of a digital service by a person who provides a hotel intermediary
			 service or by a person who owns, operates, or manages hotel rooms or other
			 transient accommodations;
						(iv)the term
			 Internet access service means a service that enables users to
			 connect to the Internet, as defined in the Internet Tax Freedom Act (47 U.S.C.
			 151 note), to access content, information, or other services offered over the
			 Internet; and
					(v)the
			 term telecommunications service—
						(I)means the
			 electronic transmission, conveyance, or routing of voice, data, audio, video,
			 or any other information or signals to a point, or between or among
			 points;
						(II)includes such
			 transmission, conveyance, or routing in which computer processing applications
			 are used to act on the form, code, or protocol of the content for purposes of
			 transmission, conveyance, or routing, without regard to whether such service is
			 referred to as voice over Internet protocol service; and
						(III)does not
			 include data processing and information services that allow data to be
			 generated, acquired, stored, processed, or retrieved and delivered by an
			 electronic transmission to a purchaser where such purchaser’s primary purpose
			 for the underlying transaction is the processed data or information.
						(7)Discriminatory
			 taxThe term discriminatory tax means any tax
			 imposed by a State or local jurisdiction on digital goods or digital services
			 that—
				(A)is not generally
			 imposed and legally collectible by such State or local jurisdiction on
			 transactions involving similar property, goods, or services accomplished
			 through other means;
				(B)is not generally
			 imposed and legally collectible at the same or higher rate by such State or
			 local jurisdiction on transactions involving similar property, goods, or
			 services accomplished through other means;
				(C)imposes an
			 obligation to collect or pay the tax on a person, other than the seller, than
			 the State or local jurisdiction would impose in the case of transactions
			 involving similar property, goods, or services accomplished through other
			 means;
				(D)establishes a
			 classification of digital services or digital goods providers for purposes of
			 establishing a higher tax rate to be imposed on such providers than the tax
			 rate generally applied to providers of similar property, goods, or services
			 accomplished through other means; or
				(E)does not provide
			 a resale and component part exemption for the purchase of digital goods or
			 digital services in a manner consistent with the State’s resale and component
			 part exemption applicable to the purchase of similar property, goods, or
			 services accomplished through other means.
				(8)Multiple
			 tax
				(A)In
			 generalThe term multiple tax means any tax that is
			 imposed by one State, one or more of that State’s local jurisdictions, or both
			 on the same or essentially the same digital goods and digital services that is
			 also subject to tax imposed by another State, one or more local jurisdictions
			 in such other State (whether or not at the same rate or on the same basis), or
			 both, without a credit for taxes paid in other jurisdictions.
				(B)ExceptionThe
			 term multiple tax shall not include a tax imposed by a State and
			 one or more political subdivisions thereof on the same digital goods and
			 digital services or a tax on persons engaged in selling digital goods and
			 digital services which also may have been subject to a sales or use tax
			 thereon.
				(9)Primary use
			 location
				(A)In
			 generalThe term primary use location means a street
			 address representative of where the customer’s use of a digital good or digital
			 service will primarily occur, which shall be the residential street address or
			 a business street address of the actual end user of the digital good or digital
			 service, including, if applicable, the address of a donee of the customer that
			 is designated by the customer.
				(B)Customers that
			 are not individualsFor the purpose of subparagraph (A), if the
			 customer is not an individual, the primary use location is determined by the
			 location of the customer’s employees or equipment (machine or device) that make
			 use of the digital good or digital service, but does not include the location
			 of a person who uses the digital good or digital service as the purchaser of a
			 separate good or service from the customer.
				(10)Sale and
			 purchaseThe terms sale and purchase,
			 and all variations thereof, shall include the provision, lease, rent, license,
			 and corresponding variations thereof.
			(11)Seller
				(A)In
			 generalThe term seller means a person making sales
			 of digital goods or digital services.
				(B)ExceptionsA
			 person that provides billing service or electronic delivery or transport
			 service on behalf of another unrelated or unaffiliated person, with respect to
			 the other person’s sale of a digital good or digital service, shall not be
			 treated as a seller of that digital good or digital service.
				(C)Rule of
			 constructionNothing in this paragraph shall preclude the person
			 providing the billing service or electronic delivery or transport service from
			 entering into a contract with the seller to assume the tax collection and
			 remittance responsibilities of the seller.
				(12)Separate and
			 discrete transactionThe term separate and discrete
			 transaction means a sale of a digital good, digital code, or a digital
			 service sold in a single transaction which does not involve any additional
			 charges or continued payment in order to maintain possession of the digital
			 good or access to the digital service.
			(13)State or local
			 jurisdictionThe term State or local jurisdiction
			 means any of the several States, the District of Columbia, any territory or
			 possession of the United States, a political subdivision of any State,
			 territory, or possession, or any governmental entity or person acting on behalf
			 of such State, territory, possession, or subdivision and with the authority to
			 assess, impose, levy, or collect taxes.
			(14)Tax
				(A)In
			 generalThe term tax means any charge imposed by any
			 State or local jurisdiction for the purpose of generating revenues for
			 governmental purposes, including any tax, charge, or fee levied as a fixed
			 charge or measured by gross amounts charged, regardless of whether such tax,
			 charge, or fee is imposed on the seller or the customer and regardless of the
			 terminology used to describe the tax, charge, or fee.
				(B)ExclusionsThe
			 term tax does not include an ad valorem tax, a tax on or
			 measured by capital, a tax on or measured by net income, apportioned gross
			 income, apportioned revenue, apportioned taxable margin, or apportioned gross
			 receipts, or, a State or local jurisdiction business and occupation tax imposed
			 on a broad range of business activity in a State that enacted a State tax on
			 gross receipts after January 1, 1932, and before January 1, 1936.
				8.Effective date;
			 application
			(a)General
			 ruleThis Act shall take effect 60 days after the date of
			 enactment of this Act.
			(b)ExceptionsA
			 State or Local jurisdiction shall have 2 years from the date of enactment of
			 this Act to modify any State or local tax statue enacted prior to date of
			 enactment of this Act to conform to the provisions set forth in sections 4 and
			 5 of this Act.
			(c)Application to
			 liabilities and pending casesNothing in this Act shall affect
			 liability for taxes accrued and enforced before the effective date of this Act,
			 or affect ongoing litigation relating to such taxes.
			9.Savings
			 provisionIf any provision or
			 part of this Act is held to be invalid or unenforceable by a court of competent
			 jurisdiction for any reason, such holding shall not affect the validity or
			 enforceability of any other provision or part of this Act unless such holding
			 substantially limits or impairs the essential elements of this Act, in which
			 case this Act shall be deemed invalid and of no legal effect as of the date
			 that the judgment on such holding is final and no longer subject to
			 appeal.
		
